UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File Number : 811-4345 Name of Registrant: Putnam Tax-Free Income Trust Address of Principal Executive Offices: One Post Office Square Boston, Massachusetts 02109 Name and address of agent of service: Beth S. Mazor, Vice President Putnam Tax-Free Income Trust One Post Office Square Boston, Massachusetts 02109 CC: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrant's telephone number including area code: (617) 292-1000 Date of fiscal year end: 07/31/2006 Date of reporting period: 07/01/2006 - 06/30/2007 Item 1: Proxy Voting Record Registrant : Putnam Tax-Free Income Trust Fund Name: Putnam AMT-Free Insured Municipal Fund The fund did not vote proxies relating to portfolio securities during the period covered by this report. Fund Name: Putnam Tax-Free High Yield Fund Tembec Inc Ticker Security ID: Meeting Date Meeting Status TMBAF CUSIP9 879920106 02/01/2007 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 TO ADOPT A RESOLUTION TO Mgmt For For For CONFIRM THE ENACTMENT OF A NEW BY-LAW NO. 2006-1 2 Amendments to Former Long-Term Mgmt For For For Incentive Plan Elect André Bérard Mgmt For Withhold Against Elect Norman Betts Mgmt For For For Elect James Brumm Mgmt For For For Elect Gilles Chevalier Mgmt For For For Elect Guy Dufresne Mgmt For For For Elect Peter Janson Mgmt For For For Elect Gordon Lackenbauer Mgmt For For For Elect James Lopez Mgmt For For For Elect Mary Theresa McLeod Mgmt For For For Elect Luc Rossignol Mgmt For For For Elect Emanuele Saputo Mgmt For For For 4 Appointment of Auditor and Mgmt For For For Authority to Set Fees Any ballot marked 'Abstain' is considered to have been voted. Ballots marked 'Abstain' are considered to have been voted against management's recommendation if management's recommendation is 'For' or 'Against,' and for managements recommendation if managements recommendation is Abstain.  Where management has recommended that shareholders 'Abstain' from voting on a ballot item, a ballot marked 'For' or 'Against' is considered to have been voted against management's recommendation to 'Abstain. ' Where management has made no recommendation on a ballot item, 'NA' is used to indicate that there is no management recommendation that a shareholder may vote 'For' or 'Against. ' SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Registrant: Putnam Tax-Free Income Trust By: /s/ Charles E. Porter Name: Charles E. Porter Title: Executive Vice President, Associate Treasurer, Principal Executive Officer and Compliance Liaison Date: August 13, 2007
